March 9, 1993
                    UNITED STATES COURT OF APPEALS
                        FOR THE FIRST CIRCUIT
                                             

No. 91-1053

                      CASA MARIE, INC., ET AL.,

                        Plaintiffs, Appellees,

                                  v.

                SUPERIOR COURT OF PUERTO RICO FOR THE
                     DISTRICT OF ARECIBO, ET AL.,

                       Defendants, Appellants.

                                             

No. 91-1054

                      CASA MARIE, INC., ET AL.,

                        Plaintiffs, Appellees,

                                  v.

                SUPERIOR COURT OF PUERTO RICO FOR THE
                     DISTRICT OF ARECIBO, ET AL.,

                        Defendants, Appellees,

                                       

                    ESTHER RIVERA SANTOS, ET AL.,

                       Defendants, Appellants.

                                             

            APPEALS FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

            [Hon. Jose Antonio Fust , U.S. District Judge]
                                                         

                                             

                                Before

                         Breyer, Chief Judge,
                                            

                   Feinberg,* Senior Circuit Judge,
                                                  

                       and Cyr, Circuit Judge.
                                             

                                             

     Anabelle Rodriguez Rodriguez, Deputy Solicitor General, with whom
                                 
Jorge E. Perez  Diaz, Solicitor  General, was on  brief for  appellant
                    
Superior Court of Puerto Rico for the District of Arecibo.
     Ramon  L. Walker Merino with whom  Angel M. Bonnet Rosario was on
                                                               
brief for appellants Rivera Santos, et al.
     William  Ramirez-Hernandez with  whom Nora  Vargas-Acosta was  on
                                                              
brief for plaintiffs, appellees.
     Carlos E. Vega-Perez with whom Juan Francisco Correa-Luna, Puerto
                                                                      
Rico  Legal Services Corp.,  Kim Savage,  Jeanne Finberg  and National
                                                                      
Senior Citizens Law Center were on brief for intervenors-appellees.
                          

                                             

                            March 9, 1993
                                             

*Of the Second Circuit, sitting by designation.

          CYR, Circuit  Judge.  Appellants, neighbors  in the Jardines
          CYR, Circuit  Judge.
                             

de  Arecibo housing  development ("JDA")  in Arecibo,  Puerto Rico  (-

"neighbors"), and the Superior  Court of Puerto Rico for  the District

of  Arecibo ("Superior  Court"), appeal  from an  order of  the United

States  District Court  for  the District  of Puerto  Rico permanently

enjoining enforcement  of  a  final judgment  of  the  Superior  Court

mandating the immediate closure of Casa Marie,  Hogar Geriatrico, Inc.

("Casa  Marie"), a  live-in, elder-care  facility located in  the JDA.

The Superior Court  judgment was  based on a  determination that  Casa

Marie  was operating in violation  of local zoning  ordinances and JDA

restrictive covenants.   Appellees, the  owners and operators  of Casa

Marie, and  fourteen of its elderly and  handicapped residents, insti-

tuted the federal action  to enjoin enforcement of the  Superior Court

judgment.  The federal district court ruled that the neighbors' resort

to  the Commonwealth courts to close Casa Marie violated the federally

protected  rights  of  Casa  Marie residents  under  42  U.S.C.   1983

("section  1983") and the Fair  Housing Act, 42  U.S.C.   3604 ("Title

VIII" or "FHA").

                                  I

                              BACKGROUND
                                        

A.   The Opening and Expansion of Casa Marie.
A.   The Opening and Expansion of Casa Marie
                                            

          The Jardines de Arecibo  housing development was established

in 1967.  Each property in  the development is subject to  restrictive

                                  3

covenants allowing only detached single-family residences, prohibiting

uses or offensive activities  constituting a "nuisance," and requiring

prior  approval of  all construction  and alterations.   On  April 25,

1986, Casa Marie, a live-in facility for elderly handicapped  persons,

was  established by  Maria Pla  Placencio  on a  dead-end street  in a

section of JDA zoned residential (R-3).  The R-3 zoning classification

allows one  and two-family residences, rowhouses,  or apartment build-

ings; elder-care facilities are not allowed except as a variance.

          On May 7,  1986, Casa  Marie applied  to  the Department  of

Social Services ("DSS") for a license to operate an elder-care facili-

ty in two single-family residences located on adjacent Lots 19 and 20.

The minimum DSS licensure  requirements included endorsements from the

fire,  police, and  health departments,1 and  a valid  variance permit

from the  Administracion de  Reglamentos y Permisos  ("A.R.P.E."), the

agency authorized to  oversee and  administer local zoning  laws.   On

May 21,  1986, A.R.P.E. granted Casa  Marie a variance  permit, and on

February 4, 1987, Casa Marie was  granted a six-month provisional  DSS

license to operate an elder-care  facility on Lots 19 and 20,  pending

full  compliance  with all  other  licensing requirements.    When its

provisional DSS license lapsed in August 1987, Casa Marie was denied a

permanent  DSS license due in part  to the discovery that the A.R.P.E.

                    

1As  these endorsements  were not  seriously at  issue, either  in the
Commonwealth  courts or the federal  court, we do  not address them on
appeal.

                                  4

variance permit might be applicable to  Lot 19 only.  DSS nevertheless

allowed Casa Marie to continue to operate under DSS supervision.

          During 1987,  the Casa Marie  owners began to  expand opera-

tions, incorporating a  third single-family residence,  on Lot 21,  by

constructing wheelchair ramps connecting the  buildings on Lots 19, 20

and 21.2   The  owners did  not seek or  secure the  required A.R.P.E.

construction  permits for  these  renovations.   On January 21,  1988,

several Casa  Marie neighbors  filed an administrative  complaint with

A.R.P.E.,  pursuant to  P.R. Laws  Ann. tit.  23,    71x,  72 (1987),3

requesting that A.R.P.E.  order Casa Marie  to cease all  construction

and  that A.R.P.E. institute judicial  action to compel  Casa Marie to

demolish the unauthorized structures.

B.   The Superior Court Judgment and Appeal.
                                           

                    

2By December 1987, the resident population of Casa Marie had increased
from two to twenty-six.

3Section  71x authorizes A.R.P.E. to issue orders to "cease and desist
so that necessary preventative  or control measures [can] be  taken to
achieve the purposes of this chapter . . . ."  P.R. Laws Ann. tit. 23,
  71x (1987).  Section 72 provides, in pertinent part:

     The Administrator or the Secretary of Justice in those cases
     where he  is requested to do  so in behalf of  the People of
     Puerto Rico,  or any  owner or  occupant of any  neighboring
     property  who is or may  be particularly harmed  by any such
     violations may,  in addition to the  other remedies provided
     by  law, institute  injunctions, mandamus or  abatement pro-
     ceedings  or  other appropriate  action to  prevent, enjoin,
     abate, vacate,  remove or  demolish any building  erected or
     any building or use made or maintained . . . in violation of
     this chapter . . . .

Id.   72.
   

                                  5

          On April 18,  1988, while  their  administrative action  was

pending  before  A.R.P.E., the  neighbors  filed  a  complaint in  the

Superior Court against Casa Marie  and its owners, alleging violations

of  the  zoning ordinances  and the  JDA  restrictive covenants.   The

neighbors  requested  injunctive relief  requiring  demolition  of the

inter-building renovations  and a cessation  of all  operations.   The

A.R.P.E. and Superior  Court actions were consolidated in the Superior

Court.4

          In  May 1988, in order to remedy its zoning violations, Casa

Marie submitted  a proposal to  A.R.P.E. whereby  Lots 19,  20 and  21

would be "grouped" into one property for zoning purposes.

          On  July 14,  1988,  however,  the  Superior  Court  entered

judgment against Casa Marie, finding, inter alia, that
                                                

          (1) Casa Marie violated local zoning  laws by its fail-
          ure to obtain a  valid variance permit for Lot  21, and
          valid construction permits for the  renovations on Lots
          19, 20 and 21;

          (2)   Casa  Marie   was  engaged   in  a   "commercial-
          institutional" use, not a "residential use" as required
          by the covenants;

          (3) Increased levels of traffic and noise in the neigh-
          borhood, and the neighbors'  fears of "disturbing"  the
          elderly  residents, whom they  considered "strangers in
          the  neighborhood," had  "creat[ed]  a  dislocation  or
          disorder  in the  lifestyle  of the  residential  area"
          which  constituted a  "nuisance" under  the restrictive
          covenants;

                    

4A.R.P.E.  issued a "cease and desist" order on May 31, 1988, prevent-
ing further renovations, but refrained from directing demolition.

                                  6

          (4) Certain businesses located in JDA's R-3 zone    for
          example,  a medical  office and  a day-care  nursery   
          also  violated  the  restrictive  covenants,  but those
          violations  were insufficient  to extinguish  the cove-
          nants under the equitable  doctrine of "changed circum-
          stances"; and

          (5) Even if A.R.P.E. were to permit a variance for Casa
          Marie in  the future, thereby excusing  its past zoning
          violations, A.R.P.E. was without authority under Puerto
          Rico law to supersede or excuse Casa Marie's coincident
          violations of the restrictive covenants.

The  Superior Court  ordered immediate  cessation of  the unauthorized

operations at  Casa Marie, demolition of  the unauthorized renovations

within  four months, and notification of the closure of the elder-care

facility to all Casa Marie residents.

          Upon notification of  the Superior Court judgment,  A.R.P.E.

suspended action on the  Casa Marie "lot grouping" proposal.   Without

an  A.R.P.E. permit,  Casa Marie  was ineligible  for a  permanent DSS

operating license.

          On September 9, 1989,  in their appeal of the Superior Court

judgment to the Supreme  Court of Puerto Rico,  the Casa Marie  owners

alleged, for  the first  time, that  the  neighbors had  discriminated

against Casa Marie's handicapped residents under  the Puerto Rico Bill

of Rights  for Aged Persons.   See P.R. Laws Ann.  tit. 8,    341-347,
                                  

343(b) (1987) ("All aged persons shall  be entitled to . . . live in a

dignified environment that satisfies their basic housing . . . needs";

authorizing aged persons to bring a "priority" private cause of action

                                  7

in  Commonwealth courts).  The  Supreme Court of  Puerto Rico affirmed

the Superior Court judgment in November 1989.5

                    

5Casa  Marie filed  a  motion to  set  aside the  judgment,  which the
Superior Court denied on March 28, 1990.

                                  8

C.   The Enforcement and Contempt Proceedings.
                                             

          Casa  Marie continued to operate.  The neighbors requested a

hearing to compel compliance with the Superior Court judgment.  At the

Superior  Court  hearing on  August 15,  1990, the  Casa  Marie owners

unsuccessfully attempted to interpose Title VIII claims, presumably in

behalf  of the residents.  On October 2, 1990, Legal Services Corpora-

tion  ("Legal Services") filed a  motion to intervene  in the Superior

Court enforcement proceedings in behalf  of five Casa Marie  residents

("intervenors").  At the same time, Legal Services brought an indepen-

dent  action  in behalf  of  the intervenors,  asserting  claims under

section 3604  of the FHA,6  the Puerto  Rico Bill of  Rights for  Aged

                    

6Section 3604(f)(1) of Title VIII makes it unlawful

     [t]o  discriminate in  the sale  or rental, or  to otherwise
                                                                 
     make  unavailable or deny, a dwelling to any buyer or renter
                              
     because of a handicap of   

          (A)  that buyer or renter,
          (B)  a  person residing  in or  intending to  reside in
               that dwelling after it is so sold, rented, or made
               available; or
          (C)  any person associated with that buyer or renter.

42 U.S.C.   3604(f)(1) (emphasis added).
     Section 3617 further provides that

     [i]t shall  be unlawful to coerce,  intimidate, threaten, or
     interfere  with any person in  the exercise or enjoyment of,
     or  on account  of his  having exercised  or enjoyed,  or on
     account of his having aided  or encouraged any other  person
     in the exercise or  enjoyment of, any right granted  or pro-
     tected by [sections 3603, 3604, 3605, or 3606].

42 U.S.C.   3617.
     Plaintiffs appear to have  stated a prima facie case  under Title
                                                    
VIII.   See Trafficante v.  Metropolitan Life Ins.  Co., 409 U.S. 205,
                                                       
211-12  (1972)  (FHA  broadly  construed to  effectuate  its  remedial
                             

                                  9

Persons, and 42 U.S.C.    1983.  The intervenors' section  1983 claims

alleged that  the Superior Court had acted  in concert with the neigh-
                                                      

bors to deprive Casa Marie residents  of their civil rights under  the

Constitution and laws of the United States.

                    

purpose  to foster  "truly integrated  and balanced  living patterns")
(quoting 114  Cong. Rec. 3422 (1968)).   Title VIII may afford protec-
tion to  elderly persons who are,  or are perceived as,  "persons of a
handicap."  See 42 U.S.C.   3602(h)  (defining "handicap" as:  (1)  "a
               
physical or mental impairment  which substantially limits one or  more
of [a] person's major  life activities," (2) "a record of  having such
an impairment," or (3) "being regarded as having such an impairment").
Title VIII  may  proscribe  discriminatory  acts by  persons  who  are
neither  sellers  nor lessors  of property.    See Edwards  v. Johnson
                                                                      
County  Health Dep't, 885 F.2d 1215, 1221  n.14 (4th Cir. 1989); Evans
                                                                      
v. Tubbe,  657 F.2d 661, 663  (5th Cir. 1981).   The phrase "otherwise
        
make unavailable or deny" encompasses a wide array of housing practic-
es, see, e.g., South-Suburban Hous. Ctr. v. Greater South-Suburban Bd.
                                                                      
of Realtors, 935  F.2d 868, 882 (7th Cir. 1991),  cert. denied, 112 S.
                                                              
Ct. 971  (1992), and  specifically targets  the discriminatory  use of
zoning laws  and restrictive  covenants.   See H.R.  Rep. No.  711, 2d
                                              
Cong.,  22 (1988)  ("Act is  intended to  prohibit the  application of
special requirements through  land use  regulations [and]  restrictive
covenants  . . . ."); see  also Huntington  Branch, NAACP  v.  Town of
                                                                      
Huntington,  844  F.2d 933,  935 (2d  Cir.  1988); Rhodes  v. Palmetto
                                                                      
Pathway  Homes, Inc., 400 S.E.2d 484, 486  (S.C. 1991).  Finally, Casa
                    
Marie may qualify  as a "dwelling."  See 42  U.S.C.   3602(b) ("dwell-
                                        
ing"  defined as "any building, structure, or portion thereof which is
occupied as, or designed or intended for occupancy as, a  residence by
one or more families, and any vacant land which is offered for sale or
lease for the construction  or location thereon of any  such building,
structure,  or portion thereof");  id.   3602(c) ("family"  may mean a
                                      
"single individual"); United States v. Columbus Country Club, 915 F.2d
                                                            
877, 881 (3d Cir. 1990) (defining FHA "residence" as  "'a temporary or
permanent  dwelling place, abode or habitation to which one intends to
return as distinguished from  the place of temporary sojourn  or tran-
sient  visit'") (citation  omitted),  cert. denied,  111  S. Ct.  2797
                                                  
(1991); but cf.  42 U.S.C.   3607(b)(1) (providing  that "[n]othing in
               
this title limits the applicability of any reasonable local, State, or
Federal restrictions regarding the maximum number of occupants permit-
ted to occupy a  dwelling"); Elliott v. City of  Athens, Georgia, 1992
                                                                
U.S. App. LEXIS (11th Cir. May 19, 1992).

                                  10

          On  October 9,  1990,  the  Superior Court  issued  a  civil

contempt decree  in the  neighbors' enforcement proceedings,  ordering

the arrest and imprisonment of Casa  Marie's owners in the event  they

failed to comply with its final judgment by November 5, 1990.

          On October 23, a  different Superior  Court judge  allegedly

expressed  ("off  the  record")  reluctance  to  address  intervenors'

belated initiatives to stave off the contempt proceedings against Casa

Marie  for refusing to comply with the Superior Court's final judgment

mandating closure. Nevertheless, no order was entered disposing of the

motion to intervene or the newly filed Superior Court lawsuit.

D.   The Federal District Court Action.
                                      

          Three  days later, on  October 26, a complaint  was filed in

the federal district court by   Casa Marie, its owners, and nine other

residents (hereinafter "nonintervenors").   The complaint alleged that

the  neighbors and the Superior Court  had acted in concert to enforce

the  zoning ordinances  and the  JDA restrictive  covenants in  a dis-

criminatory manner    in  violation of the Equal Protection  Clause of

the United States Constitution, and Title VIII    in order  to deprive

the elderly handicapped residents of their  right to live in an  inte-

grated community.  The  complaint requested injunctive relief, compen-

satory and punitive damages, and attorney fees.

          The  district  court allowed  Legal  Services  and the  five

would-be Superior Court intervenors to intervene  in the federal court

action.   After a four-day hearing, the district court determined that

                                  11

the neighbors had violated  section 1983 and FHA sections  3604(f) and

3617 by resorting  to the courts  of the Commonwealth  to enforce  the

relevant zoning  ordinances and  restrictive covenants  as a  means of

effecting a  discriminatory eviction  of the elderly  handicapped Casa

Marie residents from  the neighborhood.   See Casa  Marie v.  Superior
                                                                      

Court of Puerto Rico for District of Arecibo, 752 F. Supp. 1152, 1167-
                                            

69  (D.P.R. 1990).  The district court permanently enjoined the neigh-

bors  from executing their  Superior Court  judgment and  the Superior

Court contempt decree.  The neighbors and the Superior Court appealed.

                                  II

                              DISCUSSION
                                        

          The neighbors  advance three contentions on  appeal:  first,

the  district court  improperly  rejected their  affirmative  defenses

based  on res judicata, collateral estoppel and the statute of limita-

tions;  second, appellees failed to  sustain their burden  of proof on

the section 1983  and Title  VIII claims; and  third, under the  Anti-

Injunction Act and the Younger abstention doctrine, the district court
                              

improperly enjoined  the pending  Superior Court enforcement  and con-

tempt proceedings.  We need not  confront the entire panoply of appel-

lants' arguments, however, as we  conclude that (1) appellees' section

1983  claims  should have  been dismissed,  and  (2) their  Title VIII

claims  should not have been  entertained by the  district court since

the  pending Superior  Court  proceedings would  afford plaintiffs  an

adequate forum.

                                  12

                                  13

A.   The Section 1983 Claims.
                            

          The neighbors contend on appeal that the residents failed to

establish an  essential element of  their section 1983  claims; namely

that the neighbors  acted "under color of  state law" by resorting  to

the Commonwealth  courts to enforce the  restrictive covenants against

Casa Marie.   Relying on  Shelley v. Kraemer,  334 U.S. 1  (1948), the
                                            

district court  concluded that  the neighbors'  resort to the  Common-

wealth  judicial system to enforce the JDA  restrictive covenants in a

discriminatory manner met the "state action" requirement under section

1983.  Casa Marie, 752 F. Supp. at 1166.
                 

          There are two components to the "state action" requirement:

          First, the deprivation must be caused by the exer-
          cise  of some  right or  privilege created  by the
          State or by a rule of conduct imposed by the State
          or by a person for whom the State is responsible .
          . . .  Second, the party charged with the depriva-
          tion must be a person who may fairly be said to be
          a state actor.  This may be  because he is a state
          official, because he  has acted  together with  or
          has obtained significant aid from state officials,
          or because his conduct is otherwise  chargeable to
          the State.

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982); United States v.
                                                                   

Price, 383  U.S. 787, 794  (1966) ("Private  persons, jointly  engaged
     

with  state  officials in  the  prohibited action,  are  acting 'under

color' of law for purposes of [section 1983].  To act 'under color' of

law  does not require that the accused be an officer of the State.  It

is enough that he is a willful participant in joint  activity with the

State  or its agents.").   It is obvious,  nonetheless, that something

                                  14

more than  mere resort to a  state court is required  to transform the

moving party into "a co-conspirator or a joint actor with  the judge."

Dennis v. Sparks, 449 U.S. 24, 28 (1980); see also Lugar, 457 U.S.  at
                                                        

937;  McDougald v. Jenson, 786  F.2d 1465, 1488-89  (11th Cir.), cert.
                                                                     

denied,  479 U.S.  860  (1986).   Appellees  advance two  grounds  for
      

finding the requisite "state action" in the present case.7

     1.  Corruption, Conspiracy, Usurpation, or Collusion.
                                                         

          An  actual  conspiracy between  a  state court  and  a party

attempting a  plainly prohibited act would  constitute "state action."

Cf. Adickes  v. S.H. Kress  & Co., 398  U.S. 144, 150-52 (1970).   The
                                 

residents contend  that the Superior Court  judge improperly abandoned

his  judicial  role by  permitting the  neighbors  to draft  the final

judgment  against  Casa  Marie, contrary  to  the  normal  practice in

Commonwealth courts.   The neighbors  counter that  they merely  tran-
                                                                      

scribed the  court's ore tenus ruling at its request.  As the district
                              

court  made no findings of  fact on the  residents' conspiracy allega-

tion, and no uncontroverted record evidence supports it, we decline to

credit their conclusory  allegation as a sufficient  basis for finding

"state action" in these  circumstances.  See, e.g., Schucker  v. Rock-
                                                                      

                    

7The  "state action"  requirement may  be met  where (1)  a sufficient
financial or regulatory nexus exists between the private party and the
state  entity; (2) the private  party has been  delegated authority to
conduct a public function  traditionally within the exclusive preroga-
tive of the State; or (3) the private party and the state entity share
a  symbiotic, interdependent  relationship.   See Rodriguez-Garcia  v.
                                                                  
Davila, 904 F.2d 90, 96-99 (1st Cir. 1990).  These grounds are neither
      
suggested nor established in the present record.

                                  15

wood,  846  F.2d  1202, 1205  (9th  Cir.)  (conclusory allegations  of
    

conspiracy  between court  and  litigants  insufficient  to  establish

"state action"), cert. denied, 488 U.S. 995 (1988).
                             

     2.   Neutrality and the Use of Courts
          to Enforce Restrictive Covenants.
                                          

          The  residents argue,  in the  alternative, that  Shelley v.
                                                                   

Kraemer,  334  U.S. 1  (1948),  supports the  district  court's "state
       

action"  determination.  In  Shelley, the  Supreme Court  found "state
                                    

action"  where private parties resorted to the state courts to enforce

a facially  discriminatory restrictive covenant which  provided, inter
                                                                      

alia, that  "no part of said property . . . shall be, for said term of
    

Fifty-years,  occupied by  any person  not of  the Caucasian  race, it

being  intended  hereby to  restrict the  use  of said  property . . .

against  the occupancy  as owners  or tenants  of any portion  of said

property for resident  or another purpose  by people  of the Negro  or

Mongolian  Race."  Id. at 4.   The residents insist that Shelley like-
                                                                

wise  encompasses  judicial  action  to  enforce  a  facially  neutral
                                                                      

covenant in a discriminatory manner.

          Two  decades ago,  this  court propounded  a clear  limiting

principle  for  applying the  "state  action"  standard enunciated  in

Shelley.   See Lavoie v. Bigwood,  457 F.2d 7, 11-12  (1st Cir. 1972).
                                

Distinguishing Shelley from Griffin v. Maryland, 378 U.S. 130  (1964),
                                               

Judge Coffin aptly noted:

          In [Griffin,] a deputy sheriff had ordered certain
                     
          black patrons to leave a privately-owned amusement

                                  16

          park, had  arrested them  when they refused  to do
          so,  and  had brought  a prosecution  for criminal
          trespass.  The Court recounted Maryland's argument
          that it

               may . . . constitutionally enforce an owner's
               desire to exclude particular persons from his
               premises even  if the  owner's  desire is  in
               turn motivated by  a discriminatory  purpose.
               The State, it is  said, is not really enforc-
               ing a policy of segregation since the owner's
               ultimate purpose is immaterial to  the State.
               . . .

               The  Court responded  that such were  not the
          facts of  the case before it, in  that "The presi-
          dent of  the corporation  which owned and  managed
          the park  testified  that he  had instructed  [the
          deputy sheriff]  to enforce  the park's  policy of
          racial segregation."  A  state, then, must be more
          strictly neutral  than to permit any  of its offi-
          cers to identify  the subjects of  the discrimina-
          tion in the  first instance.  Although  it was not
          cited in Griffin, we take Shelley to be an earlier
                                           
          application of the same principle.  To enforce the
          covenant and thereby disrupt a transaction between
          a willing  seller and  a willing buyer,  the state
          court had  necessarily to  take evidence  that the
          prospective buyer  was black  and  to take  notice
          that  the  clause being  enforced  was  a racially
          restrictive one.

               But while, on the  facts of Shelley and Grif-
                                                            
          fin, the Court had no occasion to announce a  nar-
             
          rower theory indicating when  a state police offi-
          cer or court is "neutral"  for the purposes of the
          Fourteenth  Amendment, we  think that,  apart from
          cases involving  racial discrimination, Maryland's
          argument suggests  a workable theory.   That is, a
                                                            
          state may  at the behest of  private persons apply
                                                            
          sanctions pursuant  to general rules  of law which
                                                            
          have discriminatory as well  as non-discriminatory
                                                            
          application if it does not accept the responsibil-
                                                            
          ity of employing a  discriminatory classification.
                                                           
          Such responsibility would exist when, in resorting
                                                            
          to a  state sanction, a private  party must neces-
                                                            
          sarily make the state  privy to his discriminatory
                                                            
          purpose.  Similarly,  in such a case as  this, the
                                                            
          state would retain a neutral posture unless it was
                                                            

                                  17

          necessarily  apprised of the landlord's purpose to
                                                            
          violate  rights of  free  speech and  association.
                                                           
          While not entirely satisfactory, this  approach at
          least recognizes conscious state involvement with-
          out insisting upon an unattainable purity.

Lavoie, 457 F.2d at 11-12 (emphasis added) (citations omitted).
      

          The residents have not  established "state action" under the

Lavoie "neutrality" principle.  The zoning ordinances and the restric-
      

tive  covenants are  facially neutral,  and presumptively  valid under

Puerto  Rico  law.   Furthermore, the  Casa  Marie residents  were not

parties to the Superior Court  action prior to the entry of  the final

judgment.  Thus, it cannot be determined on any evidentiary basis that

the Superior Court was either apprised of any discriminatory animus on

the part of  the neighbors,  or asked to  consider any  discriminatory

effect that  the belatedly alleged selective enforcement of the zoning

ordinances and restrictive covenants  might occasion.  Without indulg-

ing  conjecture, therefore, it  cannot be concluded  that the Superior

Court must necessarily have been made privy to any allegedly discrimi-

natory design on  the part of the neighbors.   See id. at 12.   Absent
                                                      

"state action," the  district court should have  dismissed the section

1983 claims as a basis for  injunctive relief, and the Superior  Court

as a party-defendant.

                                  18

B.   The Fair Housing Act Claims.
                                

     1.   Casa Marie and the Intervenors.
                                        

          Unlike the nonintervenors, these federal plaintiffs attempt-

ed  to litigate  their  federal claims  in  the district  court,  not-

withstanding  their  continuing involvement  in  two  pending Superior

Court proceedings.  In these circumstances, the district  court should

have abstained in deference to the proceedings pending in the Superior

Court.

          a.   The Anti-Injunction Act.
                                      

          The  Anti-Injunction Act  provides  that "[a]  court of  the

United States may  not grant  an injunction to  stay proceedings in  a

State  court except  as expressly  authorized by  Act of  Congress, or
                                                                  

where  necessary in aid of its jurisdiction, or to protect or effectu-

ate  its  judgments."   28  U.S.C.     2283  (1990) (emphasis  added).

Appellants challenge the district  court ruling that Title VIII  is an

"express"  exception within  the meaning  of the  Anti-Injunction Act.

See  Casa Marie, 752 F. Supp. at  1169-71.  Asserting that neither the
               

language of Title VIII, nor  its legislative history, expressly autho-

rizes a federal court  to enjoin a state court  proceeding, appellants

argue that  the Anti-Injunction Act constitutes  an "absolute prohibi-

tion" on federal injunctive relief.  See, e.g., Atlantic Coast Line R.
                                                                      

Co.  v. Brotherhood  of Locomotive  Eng'rs, 398  U.S. 281,  297 (1970)
                                          

("Any doubts as to the propriety of a federal injunction  . . . should

                                  19

be resolved in favor  of permitting the state courts to  proceed . . .

.").8  We agree.

          The Anti-Injunction Act is  "an historical mechanism (Act of

March 2, 1793, 1 Stat. 334, 335) for achieving harmony in one phase of

our complicated  federalism by avoiding needless  friction between two

systems of courts having potential jurisdiction over the same subject-

matter."   Hale v. Bimco Trading, Inc., 306 U.S. 375, 378 (1939).  The
                                      

three  exceptions enumerated in  the Act  must be  narrowly construed.

See Mitchum v.  Foster, 407  U.S. 225, 228-29  (1972); Atlantic  Coast
                                                                      

Line, 398 U.S. at 298.  While it is beyond dispute that the residents'
    

section  1983 claims  come within  an  "express" exception  to section
             

2283,  see Mitchum, 407 U.S. at 240-41 (legislative history of section
                  

1983 demonstrates  obvious  congressional distrust  of  state  courts,

which were often "in league with  those who were bent upon  abrogation

of federally protected rights"),  we are unable to discern  any statu-

tory  language or  legislative history  which indicates  that Congress

expressly excepted Title VIII  claims from the operation of  the Anti-

Injunction Act.

                    

8The Anti-Injunction  Act bars federal court  interference, whether by
direct  or  indirect methods,  in  the parties'  "'utilization  of the
                            
results of  a completed  state proceeding.'"   Gloucester  Marine Rys.
                                                                      
Corp. v.  Charles Parisi, Inc., 848 F.2d 12, 15 (1st Cir. 1988) (quot-
                              
ing Atlantic Coast  Line, 398 U.S.  at 287).   Unless it appears  that
                        
Title  VIII  constitutes  an  express authorization  by  Congress  for
overriding the Anti-Injunction Act, the district court could not avoid
the needless federal-state court  "friction" at the root of  the Anti-
Injunction Act's  prohibition simply by precluding  enforcement of the
Superior  Court judgment  by  enjoining the  neighbors from  executing
their judgment.  Id.
                    

                                  20

          In Mitchum v. Foster, 407 U.S. 225 (1972), the Supreme Court
                              

prescribed  a  two-part analysis  for  determining  whether a  federal

statute comes within the  Anti-Injunction Act's "expressly authorized"

exception:  (1) the statute "must have created a specific and uniquely

federal  right or remedy, enforceable  in a federal  court of equity,"

and (2) the federal right or remedy must be such that it can be "given

its intended scope only by the stay of a state court proceeding."  Id.
                                                                      

at 237-38 (emphasis added).  We need only consider the second prong of

the Mitchum test,  but cf. infra note 16, which  would seem to require
                                

some  indication  that  Congress suspected  that  state  courts, as  a

routine practice, would not  vindicate Title VIII rights.   See, e.g.,
                                                                     

Zajac  v. Federal  Land  Bank, 909  F.2d 1181,  1195  (8th Cir.  1990)
                             

(Agricultural Credit Act constitutes express exception, as it is aimed

at eradicating "past abuses of state court foreclosure proceedings.").

          Congress contemplated concurrent state-federal  court juris-

diction  over Title VIII claims.  See  42 U.S.C.   3613(a) (1)(A); cf.
                                                                      

General Motors Corp. v. Buha, 623 F.2d 455, 459 (6th Cir. 1980) (ERISA
                            

is an  "express" exception  because of  its  preemption and  exclusive
                                                                      

federal  jurisdiction provisions);  Dilworth v.  Riner, 343  F.2d 226,
                                                      

230-32 (5th Cir. 1965) (Title  II of Civil Rights Act of  1964 consti-

tutes  "express"  exception, as  it  vests  exclusive jurisdiction  in

federal courts); Walling v. Black Diamond Coal Mining Co., 59 F. Supp.
                                                         

348, 350 (D. Ky. 1943) (Fair Labor Standards Act constitutes "express"

exception; although  jurisdiction is concurrent, injunctive  relief is

available only in federal court).  But see Total Plan  Servs., Inc. v.
                                                                   

                                  21

Texas Retailers' Ass'n,  925 F.2d 142, 145 (5th Cir.  1991) (ERISA not
                      

"express"  exception).  Without more, the vesting of concurrent juris-

diction would seem to imply a  vote of confidence in the integrity and

competence  of state courts to adjudicate Title VIII claims.  Signifi-

cantly, unlike the situation in Mitchum, appellees cite no legislative
                                       

history intimating that congressional mistrust of state courts figured

however slightly in the enactment of Title VIII.

          Appellees  instead  argue  that  Congress  implicitly demon-

strated  mistrust of state and local government in general by enabling
                                                          

private litigants to sue for federal injunctive relief against munici-

palities  which enact or enforce zoning ordinances in a discriminatory

fashion.    Their argument  distends  the  Act's restrictive  language

("expressly  authorized by  Act of  Congress") to  absurd limits.   If
           

Mitchum's  second  prong  were  to be  considered  satisfied  whenever
       

Congress enacted  a statute authorizing  injunctive relief, or  by the

mere  fact that  a local  government might  be made  a defendant  in a
                                          

particular case, the rule requiring  narrow construction of the  Act's

exceptions would  be rendered  largely meaningless,  and  with it  the

general presumption that state courts are competent to protect federal
                                     

rights.   See Vendo Co. v. Lektro-Vend Corp., 433 U.S. 623, 636 (1977)
                                            

(listing  twenty-six federal  statutes authorizing  injunctive relief,

and  noting  that such  a blanket  test  would "eviscerate"  the Anti-

Injunction  Act as a meaningful restraint on federal courts).  Accord-

ingly, we conclude that the Anti-Injunction Act barred federal injunc-

tive relief in favor of Casa Marie and the intervenors.

                                  22

          b.   Younger Abstention.
                                 

          Even  assuming  that Title  VIII  were to  be  considered an

express exception  to the  Anti-Injunction Act, appellants  argue that

the district court should  have abstained, in the interests  of comity

and federalism, from interfering  with pending state court proceedings

which implicate such vital state interests, see Younger v. Harris, 401
                                                                 

U.S.  37 (1971):  namely,  the Commonwealth's important  stake in pro-

tecting the integrity of the contempt  power as the ultimate means  of

ensuring  compliance  with the  final  judgments  of its  courts,  see
                                                                      

Juidice  v.  Vail, 430  U.S. 327  (1977),  and of  "vindicat[ing] [the
                 

State's interest in]  the regular operation  of its judicial  system,"

id. at 335.  Again, we agree.
   

          Proper  respect  for  principles of  federalism  and  comity

requires  that federal courts, "anxious though [they] may be to vindi-

cate  and protect  federal rights  and  federal interests,  always en-

deavor[] to  do so  in ways  that will not  unduly interfere  with the

legitimate  activities of  the  States."   Younger,  401 U.S.  at  44.
                                                  

Except  in the most extraordinary cases,9 a federal court must presume

                    

9Extraordinary  circumstances may  be  found, for  example, where  the
state  statute or rule under which the federal plaintiff is prosecuted
or  sued in  state  court is  "flagrantly  and patently  violative  of
express  constitutional prohibitions  in every  clause," or  where the
federal plaintiff demonstrates  "'bad faith [prosecution],  harassment
or  any other  unusual  circumstances that  would  call for  equitable
relief.'"  Malachowski v. City of Keene, 787 F.2d 704, 708 (1st Cir.),
                                       
cert. denied, 479 U.S. 828  (1986); Landrigan v. City of Warwick,  628
                                                                
F.2d 736, 743 (1st Cir. 1980).   As we have noted, appellees presented
no evidence  that the Superior Court  acted in bad faith,  or that the
zoning ordinances or restrictive covenants were patently discriminato-

                                  23

that state courts,  consistent with the  imperatives of the  Supremacy

Clause,  see U.S.  Const. art  VI, are  fully competent  to adjudicate
            

federal constitutional and statutory  claims properly presented by the

parties.  See Middlesex County Ethics Comm. v. Garden State Bar Ass'n,
                                                                     

457  U.S. 423,  431 (1982);  Bettencourt v.  Board of  Registration in
                                                                      

Medicine, 904  F.2d 772,  776 (1st  Cir. 1990).10   To obtain  federal
        

injunctive relief  impeding a  pending state court  proceeding, there-

fore, the federal plaintiff must surpass the normal showing of irrepa-

rable injury, and  posit the  existence of an  irremediable harm  both

"great and  immediate."  Younger,  401 U.S. at  46.   Even if it  were
                                

determined that  plaintiffs  successfully surmounted  this  heightened

standard of  proof, however,  it would  be to  no avail;  the district

court failed  to consider two paramount, countervailing  factors:  (1)
                                                                     

the importance of  the State interest at stake in the pending Superior

Court proceedings, see, e.g.,  Pennzoil Co. v. Texaco, Inc.,  481 U.S.
                                                           

1,  5,  13 (1987)  (abstention warranted  where  Texas' lien  and bond

provisions, permitting writs of execution to issue prior to exhaustion

of  state appeals, constitute an important process "by which the State

compels  compliance  with the  judgments of  its courts");  Trainor v.
                                                                   

Hernandez,  431  U.S.  434,  444 (1977)  (abstention  warranted  where
         

                    

ry.  See Section II.A.
        

10As  a normal consequence, Younger abstention forces the parties to a
                                   
state court proceeding to litigate federal claims and defenses through
the state  court system, with  discretionary appellate  review by  the
United States Supreme Court as  a last resort.  See Juidice,  430 U.S.
                                                           
at 337, n.14; see also 28 U.S.C.   1257(2).
                      

                                  24

pending  state  court civil  action brought  by  State of  Illinois to

attach fraudulently  obtained  public assistance  payments  implicates

important  state interest  in  "safeguarding the  fiscal integrity  of

[its]  programs"); Huffman v. Pursue,  Ltd., 420 U.S.  592, 604 (1975)
                                           

(abstention warranted where State's prosecution of civil nuisance suit

is analogous  to its interest  in criminal prosecution);  Juidice, 430
                                                                 

U.S.  at 335 (abstention warranted,  as "[t]he contempt  power lies at

the core of the  administration of a State's judicial  system"); Youn-
                                                                      

ger,  401 U.S.  at 46  (abstention warranted  in deference  to pending
   

state criminal prosecution), and  (2) the availability of  an adequate
                                    

"opportunity"  to raise  the federal claims  in the State  court.  See
                                                                      

Bettencourt, 904 F.2d at 777; Gabrilowitz v. Newman, 582 F.2d 100, 102
                                                   

(1st Cir. 1978).

          Given  Casa Marie's  undisputed  disregard of  the  Superior

Court's final judgment, and the unquestioned importance of the Common-

wealth's interest  in enforcing  the judgments  of its courts  through

civil contempt proceedings,  see Juidice,  430 U.S. at  335; see  also
                                                                      

Pennzoil, 481 U.S. at  13 (State has important interest  in preventing
        

its judgments from being "rendered nugatory"); cf. Lebbos v. Judges of
                                                                      

Superior Court,  883 F.2d 810, 814  (9th Cir. 1989), we  hold that the
              

Younger doctrine barred Casa Marie and the intervenors from litigating
       

their Title VIII claims in federal district court.   As a party to the

enforcement-contempt proceedings  yet pending  in the Superior  Court,

Casa Marie not only had ample opportunity, but an obligation, to raise

its federal counterclaims in the Superior  Court.  See P.R. Laws  tit.
                                                      

                                  25

32, App. III, R. 11.1 (a  counterclaim is considered compulsory "if it

arises out of the transaction or occurrence that is the subject matter

of the opposing party's claim").

          The intervenors belatedly sought  to participate in the same

enforcement-contempt proceedings which remain pending  in the Superior

Court,  then instituted the Superior Court  lawsuit whose sole purpose

is  to restrain enforcement of  the final Superior  Court judgment and

contempt  decree  against the  Casa Marie  owners.   Apart  from their

unsubstantiated and conclusory allegation  that a Superior Court judge

stated  "off the  record" that  she might  be disinclined  to restrain
                        

enforcement of a final judgment entered by a Superior Court colleague,

the intervenors neither  alleged nor presented any  evidence (e.g., an
                                                                  

order denying their motion to intervene or dismissing their complaint)

that they were  precluded from pursuing either  pending Superior Court

action.  Instead, so  far as the present record indicates,  the inter-

venors simply suspended their pursuit of the Title VIII claims in  the

pending Superior Court proceedings  in favor of a  fresh start in  the

federal  court action  aimed  at enjoining  enforcement  of the  final

Superior Court judgment against Casa Marie.

          We conclude that extraordinary injunctive  relief indirectly

suspending enforcement of the Commonwealth's judicial processes in the

ongoing Superior Court proceedings, with its attendant depreciation of

the  fundamental principles  underlying  federalism  and  comity,  was

unwarranted.  See Moore v. Sims, 442 U.S. 415, 426  (1979) (abstention
                               

appropriate  "unless  state  law  clearly bars  the  interposition  of
                                              

                                  26

[federal] claims") (emphasis added).   After initiating a  state court

proceeding, a  federal plaintiff cannot escape  Younger's reach merely
                                                       

by abandoning  the pending state  court action or  foregoing available

state appellate remedies, New  Orleans Pub. Serv., Inc. v.  Council of
                                                                      

New  Orleans, 491  U.S. 350,  369 (1989);  the "opportunity"  to raise
            

federal  claims in  a  pending state  court  proceeding is  enough  to

implicate  Younger abstention.    Juidice, 430  U.S.  at 337.    Thus,
                                         

Younger abstention  precluded  the  district  court  order  indirectly
       

enjoining the pending Superior Court contempt proceedings against Casa

Marie and the intervenors.

     2.   The Nonintervenors.
                            

          The prudential considerations underlying the Anti-Injunction

Act  and  Younger  abstention  require further  searching  inquiry  in
                 

reference  to the federal claims presented by the nonintervenors.  The

majority of  cases  in which  federal  courts abstain  from  enjoining

pending  state court  proceedings involve  federal plaintiffs  who are

actual  parties to  the state court  proceedings.   The nonintervenors

were not involved in either pending Superior Court proceeding.   As we

have noted,  however,  see  supra  Section II.B.1.a.,  the  state  and
                                 

federal courts  possess concurrent jurisdiction under  Title VIII, see
                                                                      

42 U.S.C.   3613(a) (1)(A), offering Title VIII plaintiffs a choice of

forum.  Ultimately, therefore,  the essential question becomes whether

the  nonintervenors waived or  acquiesced in a waiver  of the right to

present their Title VIII claims in the federal forum.

                                  27

          a.   The Anti-Injunction Act.
                                      

          Under  the "strangers  to the  state court  proceedings" ex-

clusion,11 the  Anti-Injunction Act  is inoperative  if the  party re-

questing injunctive relief in  the federal court was neither  a party,

nor in privity with a  party, to the state court proceeding  sought to

be enjoined.   See  County of  Imperial v. Munoz,  449 U.S.  54, 59-60
                                                

(1980); Hale v. Bimco Trading,  Inc., 306 U.S. 375, 378 (1939);  Chase
                                                                      

Nat'l  Bank v. City  of Norwalk, 291  U.S. 431, 440  (1934); Garcia v.
                                                                   

Bauza-Salas,  862  F.2d 905,  909 (1st  Cir.  1988).   The "strangers"
           

exclusion  presumably embraces  federal  plaintiffs  who  deliberately

bypass  an available opportunity  to intercede in  pending state court

proceedings,  since "[t]he law does  not impose upon  any person abso-

lutely entitled to a hearing the burden of voluntary intervention in a

suit  to which  he is  a stranger."   Chase  Nat'l Bank,  291 U.S.  at
                                                       

441.12   Neither  Casa  Marie  nor  the  intervenors  fit  within  the

                    

11The  district court did not  mention the "strangers"  exclusion as a
basis for its decision.  Nevertheless, its conclusion that res judica-
                                                                      
ta  did not bar their claims necessarily subsumed a determination that
  
the nonintervenors were "strangers."

12Generally speaking, intervention rules are permissive, while joinder
rules are mandatory.   Thus, in order to preclude  future relitigation
of claims arising out of the same transaction, a state court plaintiff
would need to join  all those whom he intends to  bind by the judgment
who are  not in privity  with the  named defendants  for res  judicata
                                                                      
purposes.  See Professional Hockey Club Cent. Sports Club of the  Army
                                                                      
v. Detroit Red Wings, 787 F. Supp. 706, 717 (E.D. Mich. 1992) (federal
                    
plaintiff's tactical  decision not  to waive personal  jurisdiction in
state court should  not preclude its employment  of "strangers" exclu-
sion in subsequent federal action); cf. Martin v. Wilks, 490 U.S. 755,
                                                       
761-65  (1989); see  generally  Charles A.  Wright,  Arthur Miller,  &
                              
Edward  H. Cooper, Federal Practice & Procedure:  Jurisdiction   4452,
                                                              
at 439-453 (1981).

                                  28

"strangers" exclusion, of course, but neither would their mere joinder

with  nonintervenors  as  federal plaintiffs  necessarily  deprive the

nonintervenors of  the exclusion.   See  generally Charles  A. Wright,
                                                  

Arthur  Miller,  & Edward  H.  Cooper, Federal  Practice  & Procedure:
                                                                      

Jurisdiction    4449,  at 416  (1981)  [hereinafter  Federal Practice]
                                                                     

("The bare  fact that  one plaintiff  is joined  with others who  were

parties  and who can properly be bound  by a prior proceeding does not

justify preclusion of the nonparty plaintiff as well.") (citing Duncan
                                                                      

v. Town of  Blackburg, 364 F.  Supp. 643, 645 (W.D.  Va. 1973)).   The
                     

nonintervenors' status as "strangers" to these proceedings accordingly

depends on whether they are bound, under the principles of res judica-
                                                                      

ta or collateral estoppel, by the decisions in either pending Superior
  

Court  proceeding.   See,  e.g., United  States  Steel Corp.  Plan for
                                                                      

Employee Ins. Benefits v. Musisko, 885 F.2d 1170, 1179 (3d Cir. 1989),
                                 

cert. denied, 493 U.S.  1074 (1990); Pelfresne v. Village  of Williams
                                                                      

Bay, 865 F.2d 877, 881 (7th Cir. 1989).
   

          Although it  is highly questionable whether  either interve-

nors or  nonintervenors would be "bound" under res judicata principles
                                                           

by  any judgment or contempt  decree against the  Casa Marie owners,13

                    

13The  only obvious connection between Casa Marie and its residents   
the "landlord-tenant" relationship     might not generate a sufficient
identity of interest, or privity,  between the parties.  As  a general
rule, holders  of concurrent interests in  property, unlike successors
in  interest, are not considered in privity for res judicata purposes.
                                                            
Compare In  re Corporacion de Servicios  Medico-Hospitalarios, 98 B.R.
                                                             
639 (Bankr. 1989) (nonparty  in privity where nonparty is  a successor
in interest or assignee  of party to first action)  with Federal Prac-
                                                                      
tice   4461, at 542, 543 n.3 (and cases cited therein).
    

                                  29

the common  interests asserted  by the intervenors  and nonintervenors

are virtually  identical in all material respects.   While we need not

rest  our decision solely on this ground, see infra Section II.B.2.b.,
                                                   

we are convinced that the Commonwealth courts would treat the interve-

nors,  by reason of their initiation of the independent Superior Court

action to restrain enforcement of the contempt decree, as the "virtual

representatives"  of the  nonintervenors'  interests for  res judicata
                                                                      

purposes.   See, e.g., In re  Medomak Canning, 922 F.2d  895, 901 (1st
                                             

Cir. 1990); see also 28 U.S.C.   1738 (federal court must accord state
                    

court judgment  the same preclusive  effect it would  be given  by the

courts of that State); Migra  v. Warren City Sch. Dist. Bd.  of Educ.,
                                                                     

465  U.S. 75, 81 (1984)  (same); Rojas-Hernandez v.  Puerto Rico Elec.
                                                                      

Power Auth., 925 F.2d 492, 495 (1st Cir. 1991) (same).14
           

          We  recognize, of course, that  "it is not  enough that [the

federal  plaintiffs']  concerns  . . .  mirrored  those  which  likely

impelled [the earlier  plaintiffs] to start  suit in superior  court,"

                    

14Puerto  Rico's res judicata statute, P.R. Laws Ann. tit. 31,   3343,
                             
provides:  "[i]n order that the presumption of the res judicata may be
valid  in another suit, it is necessary that, between the case decided
. . . and that in which the same is invoked, there be the most perfect
                                                                      
identity between the things, causes, and persons of the litigants, and
                                                
their  capacity as  such."   (Emphasis added.);  see also  Future Dev.
                                                                      
Corp. v. Centex  Corp., 761 F.2d 33, 43 (1st  Cir.), cert. denied, 474
                                                                 
U.S.  850 (1985).  "Perfect identity between persons," however, is not
as  absolute a  term as  may at  first appear.   Section  3343 further
provides  that "there is identity of persons whenever the litigants of
the  second suit are legal  representatives of those  who litigated in
                                           
the preceding suit, or when they are jointly bound with them or by the
                                                            
relations established by the indivisibility of prestations among those
having a right to demand them, or the obligation to satisfy the same."
(Emphasis added.)

                                  30

Montalvo-Huertas v. Rivera-Cruz, 885 F.2d 971,  975-76 (1st Cir. 1989)
                               

(citing A &  P Gen. Contractors,  Inc. v. Asociacion  Cana, Inc.,  110
                                                                

P.R. Dec. 753 (1981)), and that "virtual representation does not exist

between two  plaintiffs merely because they  raise similar [factually-

related] claims," Terrell  v. De Conna, 877 F.2d  1267, 1271 (5th Cir.
                                      

1989); see also Diaz  v. Naiveras, 118 P.R.  Dec. 297 (1987)  (privity
                                 

not  established  by  familial  relationship).    Yet  nonintervenors'

federal  complaint is distinctive  in two significant  respects    one

substantive and one procedural.   The nonintervenors' complaint hinges

entirely  on  their proving  that the  neighbors harbored  the alleged

discriminatory intent to exclude the residents as a group from the JDA
                                                         

housing  development;  in no  sense does  it  focus on  any particular
                                                                      

resident as an individual target of the alleged discrimination.  Thus,
        

whatever circumstantial  differences may exist  among individual  Casa

Marie residents are entirely  irrelevant to the merits of  their Title

VIII claims.   Cf. Wilder v. Thomas, 854 F.2d 605,  620 (2d Cir. 1988)
                                   

(holding that two nonparties were  bound where all federal  plaintiffs

alleged  imminent injury  from lack  of environmental impact  study on

construction project, and the  issues raised in the state  and federal

proceedings "do  not vary according to  individual plaintiffs"), cert.
                                                                     

denied,  489 U.S. 1053 (1989).   Each Casa  Marie resident, intervenor
      

and  nonintervenor alike,  at  all times  had,  and still  has,  ample
                                                              

incentive to litigate vigorously against  the threatened injury to the

federally  protected interests  common  to all  residents, namely  the

closure of Casa Marie.

                                  31

          No less importantly, the "virtual representation" inquiry in

the present case  arises in  the context of  a post-judgment  proceed-
                                                   

ing.15   Given  the  vital "finality"  interests  engendered by  their

valid judgments, we doubt very seriously that the Commonwealth  courts

would sanction successive attempts  by individual Casa Marie residents

to restrain the enforcement of the final Superior Court judgment    an

unavoidable   result,  nonetheless,  should  individual  residents  be

allowed successively to assert lack of privity in these circumstances.

See, e.g.,  Petit v. City of  Chicago, 766 F. Supp.  607, 611-12 (N.D.
                                     

Ill. 1991)  (res judicata rules of  "representation" should discourage
                         

tactical maneuvering  by parties); see generally  Restatement (Second)
                                                

of  Judgments   62 (1981) (nonparty may be barred from relitigation of

claim if, by his  conduct, he induced justifiable expectation  that he

would "govern his conduct by the judgment in the original action").

          We are  particularly reluctant  to extend the  protection of

the  "strangers" exclusion  in  the present  action,  as it  has  been

utilized  so seldom by the  Supreme Court that  its continued vitality

has even been questioned.  See,  e.g., County of Imperial, 449 U.S. at
                                                         

60-61 (Powell, J., concurring) ("I record my willingness to reconsider

Hale.  It has  rarely been cited and    as the Court reads it today   
    

it creates an  exception to  the coverage of  the Anti-Injunction  Act

                    

15As with most general rules, an  exception has been recognized to the
no-duty-to-intervene rule in certain "specialized proceedings, such as
bankruptcy, reorganization, or probate  proceedings, where a party may
be  barred from future litigation  by his mere  failure to intervene."
Griffith v. Burns, 570 F.2d 1065, 1071 n.7 (1st Cir. 1978).
                 

                                  32

that  I think  is contrary to  the policy  of that  Act.").  Moreover,

withholding the  "strangers" exclusion  under the Anti-Injunction  Act

has less drastic repercussions for the federal plaintiffs than would a

formal res judicata determination.  Federal court abstention would not
                                                            

divest the federal plaintiffs  of their right to litigate  their Title

VIII claims,  but merely restrict  them to the  available Commonwealth

forum.    More importantly,  of course,  where  the case  for "virtual

representation" is so compelling, and  the effects of the  "strangers"

exclusion  so obtrusive,  the exercise  of a federal  court's narrowly

confined  power to  enjoin a  pending state  court proceeding  must be

considered at its most suspect extension.16

          b.  Younger Abstention.
                                

          Even assuming the nonintervenors  were somehow to escape the

strictures of  the Anti-Injunction Act, we  believe Younger abstention
                                                           

would  prevent federal  relief enjoining  enforcement of  the Superior

Court  contempt decree.  In  an apparent corollary  to the "strangers"
                      

exclusion,  the Supreme  Court has  intimated that  Younger abstention
                                                           

might not apply in some instances to a federal plaintiff who was not a

                    

16A federal court may abstain where a  question relating to the proper
interpretation  of  state law  might resolve  a  pivotal issue  in the
federal  case,  obviating  the  need to  resolve  the  federal claims.
Pennzoil, 481 U.S. at 11-12; Duty Free Shop, Inc. v. Administracion de
                                                                      
Terrenos,  889 F.2d 1181, 1182 (1st Cir. 1989).  Intervenors attempted
        
to  intervene in  the contempt  proceeding based  on a  claim asserted
under the Puerto Rico Bill of Rights for Aged Persons.   If the nonin-
tervenors  were  to  be  considered adequately  "represented"  by  the
intervenors,  the Superior  Court ultimately  might rest  its decision
solely on the state-law claim.

                                  33

party, or not "closely related" to a party, in the pending state court

proceeding.    See Doran  v.  Salem Inn,  Inc.,  422 U.S.  922, 928-29
                                              

(1975).    "While there  plainly may  be  some circumstances  in which

legally distinct parties are  so closely related that they  should all
                                                

be subject to the Younger considerations which govern any one of them,
                         

this is not such a case."  Id. (emphasis added); see also Trainor, 431
                                                                 

U.S. at 440 (doctrine  invoked only "when litigation between  the same
                                                                      

parties and  raising the  same  issues is  . .  . pending  in a  state
                                      

court") (emphasis  added); Steffel v.  Thompson, 415 U.S.  452, 461-62
                                               

(1974); Roe v. Wade, 410 U.S. 113, 125-27 (1973); Sullivan  v. City of
                                                                      

Pittsburgh, 811  F.2d 171,  177-78 (3d Cir.)  (federal plaintiffs  not
          

parties to  ongoing zoning proceeding, and  not sufficiently "related"

to  parties therein), cert. denied,  484 U.S. 849  (1987); Family Div.
                                                                      

Trial  Lawyers  v. Moultrie,  725 F.2d  695,  702-03 (D.C.  Cir. 1984)
                           

(lawyers' federal "equal  protection" and "takings"  claims cognizable

in federal court where lawyers not parties to state "neglect" proceed-

ings); Robinson v.  Stovall, 646  F.2d 1087, 1090-93  (5th Cir.  1981)
                           

(federal plaintiff with section 1983 claim never arrested or tried for

violation of challenged statute).  The distinction Doran draws between
                                                        

the terms  "legally distinct" and "closely  related" strongly suggests

that Younger's "close relationship" exclusion  is far more narrow than
            

the  "strangers"  exclusion under  the  Anti-Injunction  Act, and  may

require federal plaintiffs who are not  in strict privity to return to

state court to litigate their federal claims where it is  evident that

their interests  are sufficiently "intertwined" with  the interests of

                                  34

parties to  the state court proceedings.   Hicks v. Miranda,  422 U.S.
                                                           

332,  348-49 (1975) (interests of  theatre and its  employees in chal-

lenging obscenity statute held to be closely related).17

          We do not think the narrow exclusion described in Doran pre-
                                                                 

cludes Younger  abstention in relation to  these nonintervenors' Title
              

VIII  claims.   First, Doran  and much  of its  progeny  involve state
                            

criminal  or administrative  proceedings  which provide  no procedural

mechanism which would enable nonparties to intervene  to protect their

interests.   See,  e.g., New  Jersey-Philadelphia Presbytery  of Bible
                                                                      

Presbyterian Church v. New Jersey State Bd. of Higher  Educ., 654 F.2d
                                                            

868, 882  (3d Cir. 1981) (where party is absolutely barred from inter-

vention in state  court proceedings, Younger abstention  is never war-
                                            

ranted).18   Thus, such state criminal  and administrative proceedings

would  not satisfy an essential  element of the  Middlesex test, which
                                                          

requires that  the nonparties have  a meaningful opportunity  to raise

                    

17Evolving  Supreme Court abstention  jurisprudence suggests  that the
principles underlying Younger abstention  may ordain more deference to
                                                         
state court  proceedings than the Anti-Injunction Act  in some circum-
stances.   For  example,  while section  1983  claims come  within  an
"express" exception to the Anti-Injunction  Act, such claims may still
be subject to Younger abstention.  See Younger, 401 U.S. at 54.
                                              

18For example,  Doran involved  a federal plaintiff's  challenge to  a
                     
state statute which was the subject of an ongoing criminal prosecution
                                                          
against  co-plaintiffs.   Of  course,  nondefendants  are barred  from
intervention in a criminal proceeding.  While the federal plaintiff in
Doran did not directly  seek to enjoin the state  criminal proceeding,
     
interim  federal relief would have had the effect of (1) "interfering"
with the  state prosecution and (2)  depriving the state court  of its
ability to decide the merits of the federal defenses.  See New Jersey-
                                                                      
Philadelphia, 654 F.2d at  880 (3d Cir. 1981) (Doran exclusion applies
                                                    
whether  interference with state  court proceeding is  direct or indi-
rect).

                                  35

their  federal claims  in the  pending state  court proceeding.   Mid-
                                                                      

dlesex,  475 U.S. at 432.   In the present case,  we have no reason to
      

doubt that  nonintervenors, and  intervenors alike, would  be entitled

under the Puerto  Rico Rules  of Civil  Procedure to  intervene as  of

right in the  enforcement-contempt proceeding, and the  nonintervenors

to join in the  intervenors' independent action.   See P.R. Laws  tit.
                                                      

32, App. III, R. 21.1 (intervention allowed "when the applicant claims

a right or interest  relating to the property or  transaction which is

the subject of the action which  may as a practical matter be impaired

by  the final  disposition of  the action");  Chase Manhattan  Bank v.
                                                                   

Nesglo,  Inc., 111 P.R. Dec.  767, 769 (1981)  (noting liberality with
             

which Rule 21 motions  should be granted; unlike federal  rule, appli-

cants need not prove  that their interests are not  "adequately repre-

sented" by existing parties, and failed intervention lacks res judica-
                                                                      

ta effect).
  

          Second, unlike  the Doran-type  setting in which  unrelated,
                                   

legally  distinct parties  happen to  mount separate  but simultaneous

legal challenges  to the  constitutionality of  a  state statute,  the

present case  involves nonintervenor "co-lessees" with  a common land-

lord, who took  no action until after the Superior  Court judgment was

entered, even though they  had actual knowledge that a  Superior Court

judgment  threatened the very injury they now decry as patently collu-

                                  36

sive and "discriminatory."19  Understandably, of course, the noninter-

venors may have  hoped that  Casa Marie would  prevail, obviating  the

need to litigate their Title VIII  defenses.  Even so, once again they

delayed, while  the neighbors obtained a contempt  decree against Casa

Marie.  By  delaying until so late in  the litigation, intervenors and

nonintervenors withheld  defenses the  presentation of which  may well

have  aided the  Superior Court  in its  evaluation of  the neighbors'

state-law claims and its  determination of a measured remedy  for Casa

Marie's zoning law violations.   More importantly, the nonintervenors'

delay  until after entry of the contempt decree necessarily meant that
                                               

the district  court, were  it to grant  the nonintervenors  injunctive

relief,  effectively  would be  placed  in  the apparent  position  of

actively condoning Casa Marie's contumacious disregard of the Superior

Court judgment.

          These  grave  concerns  nonetheless  do not,  in  our  view,

warrant depriving  nonintervenors of  the opportunity to  assert their

Title VIII claims in  the Commonwealth courts.  Rather, as a deterrent

to future  engenderment of  needless federal-state court  tensions, we

conclude  that  nonintervenors should  be  held to  have  waived their

                    

19The nonintervenors, not having been joined in the neighbors' Superi-
or  Court complaint, probably could have chosen to press their federal
claims in  federal court prior to  the entry of the  judgment and con-
tempt decree, subject only  to the less imposing obstacle  of Colorado
                                                                      
River abstention.  See  Colorado River Water Conserv. Dist.  v. United
                                                                      
States, 424 U.S. 800 (1976)  (to avoid duplicative litigation, federal
      
court may abstain from exercising concurrent jurisdiction over federal
claims only  in "exceptional circumstances"); see  also Rivera-Puig v.
                                                                   
Garcia-Rosado,     F.2d     ,      (1st Cir. 1992)  [No. 92-1239,  92-
             
1397, slip op. at 21 (1st Cir. Dec. 18, 1992)].

                                  37

belated  claims for  discretionary federal equitable  relief enjoining
                                          

the enforcement of the final Superior Court judgment.

          Finally,  we think  it cannot  reasonably be  contended that

nonintervenors'  interests  are no  longer  sufficiently "intertwined"

with those  of Casa  Marie as to  implicate Younger  abstention.   Cf.
                                                                      

Collins v.  County of  Kendall, 807  F.2d 95,  101-02 (7th Cir.  1986)
                              

(plaintiff cannot simultaneously  bring a claim which asserts that his

interests are interconnected with other parties, then deny their close

relationship  for  Younger  purposes),  cert. denied,  483  U.S.  1005
                                                    

(1987).  "[A] person who is not bound by a judgment under the rules of

res  judicata may obtain a determination that the judgment is ineffec-

tive  as to  him  through an  action to  restrain  enforcement of  the

judgment . . . when . . . [t]he existence of the judgment  jeopardizes

a  protectible interest of his; and . . .[t]he character of his inter-

est warrants his being given relief forthwith  rather than on a future

occasion."  Restatement (Second) of Judgments   76 (1982).  But though

a nonjoined  third party  may rest  assured that  a final judgment  by

which he is not bound will not affect his substantive legal rights, he
                                                     

may not escape entirely  the coincident implications attendant  on the

entry of the valid state court judgment, or the interests of the State

in "vindicat[ing] the  regular operation of its  judicial system," see
                                                                      

Juidice, 430 U.S. at 335.
       

          It is one thing  for a stranger to attack  a judg-
          ment when  it is set  up against him,  another for
          him  to be  allowed to  enjoin its  enforcement or
          otherwise to  initiate proceedings to have  it de-

                                  38

          clared  invalid. . . . If the judgment really does
          threaten him,  the question remains  whether there
          are competing interests to be considered, particu-
                                                            
          larly the interests of the parties who are conced-
                                                            
          edly bound by the judgment.  Giving the applicable
                                    
          legal relief  from the effects of  the judgment on
          him  will not  dissolve its  legal effects  on the
          parties to the judgment.

Restatement (Second) of Judgments   76 cmt. c (1982) (emphasis added).

          Once a valid  judgment becomes  final, so as  to define  the

status  quo,  its  enforcement  is not  precluded  merely  because the

interests  of  those who  seek to  restrain  its enforcement  might be

affected.   Furthermore,  absent unambiguous  evidence that  the state

court rendered  its final  judgment in a  discriminatory or  otherwise

impermissible manner, see  supra Section  II.A., prudential  consider-
                                

ations normally  will warrant  federal  court deference  to the  state
                                                                      

court's assessment  of any competing interests  belatedly presented to
                  

the federal court which  might warrant relief from the  enforcement of

the state court judgment.

          We  mention a relevant example.  Title VIII does not require

a showing that discriminatory intent was the sole factor, but rather a

substantial factor motivating defendants'  conduct.  See, e.g., United
                                                                      

States v. Birmingham, 727 F.2d 560,  562 (6th Cir.), cert. denied, 469
                                                                 

U.S. 821 (1984);  Smith v. Town of Clarkton, 682  F.2d 1055, 1065 (4th
                                           

Cir. 1982).20   On  the other  hand, no liability  arises under  Title

                    

20Four considerations are  pertinent to the  evaluation of Title  VIII
claims  under section 3604.  First, plaintiff has the threshold burden
to show a discriminatory effect or impact    that the housing practice
"actually or  predictably results  in discrimination as  defined under

                                  39

VIII absent a sufficient causal link between the defendants' discrimi-

natory  actions and  the threatened  injury to  the plaintiffs.   See,
                                                                     

e.g., Gomez v. Chody, 867 F.2d  395, 401 (7th Cir. 1989) (where apart-
                    

ments would  have been  closed  anyway because  unfit for  habitation,

alleged discriminatory purpose of landlord in evicting was too attenu-

ated);  see also  Edwards v.  Johnson County  Health Dep't.,  885 F.2d
                                                           

1215, 1221 n.14 (4th Cir. 1989).  In  the present case, nonintervenors

allege  that the  neighbors'  actions, motivated  by a  discriminatory

                    

section 3604,"  Huntington Branch,  NAACP v.  Town of  Huntington, 844
                                                                 
F.2d at 933, 934 (2d  Cir. 1988); United States v. City of Black Jack,
                                                                     
508 F.2d 1179, 1184-85  (8th Cir. 1974),  cert. denied, 422 U.S.  1042
                                                      
(1975), or  results in a disproportionate burden on members of a class
protected by Title VIII.  Edwards v. Johnson County Health Dep't., 885
                                                                 
F.2d 1215, 1223 (4th Cir. 1989).  Second, although direct proof of the
                                                         
defendant's  discriminatory intent  is not  essential for  purposes of
Title VIII, see, e.g., Village of Bellwood v. Dwivedi, 895  F.2d 1521,
                                                     
1533  (7th  Cir. 1990);  Huntington Branch,  844  F.2d at  934; United
                                                                      
States v. Starrett  City Assocs., 840 F.2d 1096, 1100 (2d Cir.), cert.
                                                                     
denied, 488 U.S. 946 (1988); Betsey  v. Turtle Creek Assocs., 736 F.2d
                                                            
983, 986 (4th Cir. 1984); Robinson  v. 12 Lofts Realty, Inc., 610 F.2d
                                                            
1032,  1036  (2d Cir.  1979), plaintiff  may  bolster the  evidence of
                                                     
discriminatory effect  by introducing direct evidence,  such as state-
ments made  by the defendant, that  the defendant acted out  of a dis-
criminatory animus.  Third, once the plaintiff has established a prima
                                                                      
facie case of discriminatory  effect, the burden shifts to  the defen-
     
dant to advance some  legitimate and nondiscriminatory reason for  his
actions.  See,  e.g., Asbury v.  Brougham, 866 F.2d  1276, 1279  (10th
                                         
Cir.  1989); Huntington Branch, 844 F.2d at 933; Robinson, 610 F.2d at
                                                         
1039.  And fourth, the factfinder must weigh the evidence of discrimi-
natory effect or  intent against the proffered justifications  for the
defendant's actions.    In  this balancing  process,  the  court  must
consider  the type  of relief  sought by  plaintiff.   Where plaintiff
                  
seeks  a judgment which  would require  defendant to  take affirmative
action  to correct  a  Title VIII  violation,  plaintiff must  make  a
greater  showing  of discriminatory  effect.   On  the other  hand, if
plaintiff  seeks a  judgment merely  enjoining defendant  from further
interference with the  exercise of  plaintiff's Title  VIII rights,  a
lesser showing of discriminatory effect would suffice.  See Metropoli-
                                                                      
tan Hous. Dev. Corp.  v. Village of Arlington Heights,  558 F.2d 1283,
                                                     
1290 (7th Cir. 1977), cert. denied, 434 U.S. 1025 (1978).
                                  

                                  40

animus against "persons of a handicap," were the cause of Casa Marie's

closure, even though they must  also concede that, at the time  of the

Superior Court  judgment, Casa  Marie's noncompliance with  the zoning

laws  was an additional, antecedent, and efficient cause for the entry

of  the adverse judgment  against Casa Marie.21   To enforce  a zoning

ordinance under P.R. Laws  Ann. tit. 23,   71x,  72 (1987), a  private

citizen  apparently need only show that the defendant has violated the

zoning  laws.  See  supra note 3.   In contrast,  the district court's
                         

consideration of the federal plaintiffs' request for injunctive relief

immersed the court in speculation as to whether the Superior Court, in

assessing  the threat  posed  by Casa  Marie's continued  operation,22

                    

21Although  the Superior Court noted  that Casa Marie  would remain in
violation of  the JDA  restrictive  covenants even  if A.R.P.E.  later
excused Casa Marie's noncompliance with the zoning ordinances, nothing
in  its opinion intimates that  the zoning violations  were not deemed
independent  grounds  for the  closure.   Appellees contended  at oral
           
argument that they had cured their zoning violations subsequent to the
entry  of the  district court's  permanent injunction.   In  our view,
however,  the  district court  impermissibly  involved  itself in  the
speculative inquiry whether  Casa Marie would (or  could) bring itself
into compliance with the zoning ordinances after entry of the Superior
Court  judgment.    Once  again,  prudential  considerations militated
strongly in  favor  of deferring  to the  Superior Court  as the  more
appropriate  forum  in which  to  present  evidence and  consider  any
                                                   
unadjudicated claims for injunctive relief from the enforcement of the
final Superior Court judgment.

22The Superior Court  is in  the optimal position  to adjudge  whether
compliance with the zoning ordinances should be "waived."  Discrimina-
tion against handicapped persons  is specifically defined for purposes
of section 3604(f) as (a) "a refusal to  permit, at the expense of the
handicapped  person,  reasonable  modifications of  existing  premises
                                               
occupied or to be occupied by such person if such modifications may be
necessary to afford such  person full enjoyment of the  premises," and
(2)  "a refusal to make reasonable  accommodations in rules, policies,
                                                                     
practices, or services,  when such accommodations may be  necessary to
                      
afford  such person  equal  opportunity  to  use  and  enjoy  a  dwel-

                                  41

would compel closure irrespective of any  discriminatory intent on the
                                 

part of the neighbors.23

          We  do not lightly conclude that there was an implied waiver

of nonintervenors'  statutory right to assert their  Title VIII claims

in  a federal forum.   Nevertheless, their  delay in resorting  to the

federal forum  until  the  Superior  Court contempt  decree  had  been

entered cannot be  countenanced without encouraging  the very sort  of

egregious intrusion upon state judicial power which Younger abstention
                                                           

was designed to avert.  See supra Section II.B.1.b.
                                 

                                 III

                              CONCLUSION
                                        

          We  vacate the permanent  injunction restraining  the neigh-

bors' enforcement of the Superior Court judgment and their enforcement

of the outstanding contempt decree against Casa Marie.  As our absten-

tion ruling rests on the assumption that the residents will be accord-

                    

ling. . . ."    42  U.S.C.     3604(f)(3)  (A)-(B)  (emphasis  added).
Section 3604(f)(9) prescribes a limitation on the required "reasonable
accommodation," providing that "[n]othing in  this subsection requires
that a dwelling be made available to an individual whose tenancy would
constitute a direct threat to the  health or safety of other individu-
als  or whose tenancy would  result in substantial  physical damage to
the property of others."

23We  cannot ignore the possibility  that the Superior  Court may find
that two substantial causes  contributed to Casa Marie's closure.   It
        
might ultimately  determine that  Casa Marie's noncompliance  with the
zoning laws requires closure, but that  the neighbors nevertheless are
liable  in  damages to  Casa Marie's  residents  for resorting  to the
zoning laws and the restrictive covenants for discriminatory purposes.
We believe these matters are suitably left to the Commonwealth courts.

                                  42

ed  an  adequate  "opportunity"  to participate  in  the  Commonwealth

proceedings, however, we anticipate that the Superior Court, as it has

to date    out of respect  for the principles of comity and federalism

   will defer further enforcement of its judgment and contempt decree,

for  such reasonable time  as it may  allow, to permit  the filing and

consideration  of the residents' motions to  intervene in the enforce-

ment  proceeding,  or in  the  alternative, to  permit  intervenors to

prosecute their independent action.

          The district court judgment is vacated. Judgment shall enter
                                                                      

for  appellants on appellees' section  1983 claims.   Double costs are
                                                                      

awarded against Casa Marie and its owners.
                                         

                                  43